Title: John Vaughan to Thomas Jefferson, 28 July 1815
From: Vaughan, John
To: Jefferson, Thomas


          
            Dr sir  Philad. July 28. 1815
            I recieved your favor of July 11. & shewd your letter to Mr Girard & then enclosed him a Copy, as he proposed given a Credit upon Mr Moreton of Bordeaux or order to him to arrange the business—I wrote him a note requesting that he would furnish me with a Copy of the Credit, which I could multiply & forward agreeably to your Directions, at same time I Sent him the 550$ that no time might be lost; I have not yet recieved any reply from him, as Soon as I do I shall miss no oppy of forwarding Copies—As soon as the Dft remd by Mess Mr  P Gibson is paid, ballance payble to B. Jones shall be Sent to him.
            I remain with respect &aJn Vaughan
          
          
            As I am known to Mr Moreton there will be no difficulty in the Copies I give
          
        